Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over prior arts, Self-assembly of a silica–surfactant nanocomposite in a porous alumina membrane, nature materials | VOL 3 | MAY 2004 | Pages 337-341 (hereinafter referred as “Yamaguchi”) and US 2007/0125702 (hereinafter referred as “Ramaswamy”).
Yamaguchi teaches a hydrophilic coating for a porous material, said coating comprising an inorganic mesophase material derived from a sol-gel precursor, wherein the inorganic mesophase comprises surfactant molecules and the hydrophilic coating allows for transport across the inorganic mesophase and the porous material (abstract, fig. 1, P340/Paragraph “Preparations”). Yamaguchi teaches a mesostructure that is templated by surfactant. Therefore, does not teach hydrophilic coating for a porous material, said coating comprising a an inorganic mesophase derived from a sol-gel precursor, wherein the inorganic mesophase comprises surfactant molecules, the hydrophilic coating allows for transport across the inorganic mesophase and the porous material, and the hydrophilic coating is not a surfactant-templated sol-gel material. Ramaswamy fail to remedy the deficiency of Yamaguchi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.